¶1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered the petition for review at its April 2, 2019, Motion Calendar. The Department unanimously agreed that in light of 2018 amendments to the statutes governing legal financial obligations and this court's decision in State of Washington v. David Angel Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), the trial court may not require an indigent defendant to pay discretionary legal financial obligations, including the $200 criminal filing fee, jury demand fee, and witness costs. In addition, RCW 43.43.7541 precludes the imposition of the DNA collection fee if the defendant's DNA has already been collected in connection with a prior conviction. The Department therefore unanimously agreed that the petition for review should be granted as to the issue of legal financial obligations. The Department also unanimously agreed that the petition for review raises no other issue that merits this court's consideration.
¶2 IT IS ORDERED:
¶3 That the petition for review is granted on the legal financial obligations issue only. The case is remanded to the trial court to strike the criminal filing fee, jury demand fee, and witness costs, and to reconsider the imposition of the requirement to pay the DNA collection fee.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE